Title: To James Madison from Samuel Smith, 29 April 1805
From: Smith, Samuel
To: Madison, James


Dear Sir.
Baltimore 29th. April 1805.
I have the honor to address you on a subject highly interesting to the Commerce and Agriculture of the U. S. It appears that a very general Alarm has taken place in Germany in consequence of the destruction committed by the Yellow Fever in Spain & Italy—and that the King of Prussia was taking strong measures to prevent its introduction into his Neighbourhood. He had addressed Letters, resembling Mandates, to Hamburg Lubeck & Bremen & other Letters to Denmark, Holland & France, his object (it is stated to me) was, to induce a prohibition of all Vessels from America, Spain & the Ports of the Mediterranean into any of the Ports of France Denmark Holland & Germany for one Year, it was feared that he would be able to influence all except France & Holland. Lubeck had already (it is said) decided to submit to his wishes, when ever they should be signified. Bremen had issued a proclamation difficult to understand on the Case. My object in addressing you is to express a wish, that some step may be taken to prevent an evil of such immense magnitude to those States. I am told that Mr. Saabye the Consul General of the United States at Copenhagen is a Man of considerable Weight of Character. I therefore submit to your consideration the propriety of directing him to use his best endeavour to prevent any course injurious to the U. S from being adopted by Denmark, and of assuring him that the Ports of the United States are perfectly free from any infectious Disorder. I have a Ship that will sail on Thursday or Friday for Tonningen (a Danish Port) by which a short Letter might be sent to that effect. Other Letters through England you will probably see the propriety of sending, which may go fully into the subject, perhaps the French Minister may be induced to take an interest in the subject by representing to him (what is the fact) that should such regulations take place, All Germany & Holland must & will be supplied from England. His Letter (certifying the general health of the Country since his arrival) to the French Minister at Berlin might be useful. I am Sir. Your obedt. Servt.
S. Smith


P.S. On Recurring to a Letter I have from Bremen I am inclined to believe that there is some mistake in supposing that Prussia wishes the German Ports to be shut against us for a Year. I rather think that the fact is—he Insists that no Vessel shall be admitted from Ports where the Yellow fever had existed during the last Year. For our friend writes as follows —Bremen 23 Jany. All Ships from Spain, Toscana, Charleston, Philadelphia & Henyorck will be under the same necessity, yet from private good authority, we can inform you, your Port will be excepted, the Yellow Fever not having existed there within last Year.

